RENDERED: APRIL 16, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2019-CA-1845-MR

TYKESHA STOKES                                                     APPELLANT


                 APPEAL FROM JEFFERSON CIRCUIT COURT
v.                HONORABLE AUDRA J. ECKERLE, JUDGE
                      ACTION NO. 19-CR-000877-002


COMMONWEALTH OF KENTUCKY                                             APPELLEE


                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: ACREE, DIXON, AND MCNEILL, JUDGES.

DIXON, JUDGE: Tykesha Stokes appeals from the order holding her in contempt

of court entered by the Jefferson Circuit Court on December 17, 2019. After

careful review of the briefs, record, and the law, we affirm.

                FACTS AND PROCEDURAL BACKGROUND

             On December 17, 2019, Stokes was present in Jefferson Circuit Court

for the sentencing hearing of her son, Dominique Parker. After his sentence was
announced, Stokes loudly exclaimed, “I don’t know how you all sleep at night!”

The trial court directed the sheriff to take Stokes into custody as she was leaving

the courtroom. The sheriff was the only bailiff present and, charged with keeping

Parker in custody as well as the order of the courtroom, could not pursue Stokes

after she exited the courtroom. A deputy apprehended Stokes outside the

courtroom in the corridor awaiting the elevator. Stokes was escorted before the

trial court and informed she was to serve 30 days in jail. In response, Stokes was

argumentative and disrespectful, and the court threatened to lengthen her sentence

if she continued such behavior. A short time later, Stokes was represented by her

son’s trial counsel who offered an apology on her behalf and requested relief from

imprisonment so that Stokes would not lose her job. The trial court refused to

modify Stokes’s sentence, and this appeal followed.

                            STANDARD OF REVIEW

             “We review the trial court’s exercise of its contempt powers for abuse

of discretion, Lewis [v. Lewis], 875 S.W.2d [862,] 864 [(Ky. 1993)], but we apply

the clear error standard to the underlying findings of fact.” Commonwealth,

Cabinet for Health and Family Servs. v. Ivy, 353 S.W.3d 324, 332 (Ky. 2011)

(citing Blakeman v. Schneider, 864 S.W.2d 903 (Ky. 1993)). “The test for abuse

of discretion is whether the trial [court’s] decision was arbitrary, unreasonable,




                                         -2-
unfair, or unsupported by sound legal principles.” Commonwealth v. English, 993

S.W.2d 941, 945 (Ky. 1999) (citations omitted).

                                   ANALYSIS

            On appeal, Stokes argues the trial court abused its discretion by

finding her in criminal contempt and sentencing her to 30 days’ imprisonment

without conducting a hearing. “Contempt is the willful disobedience toward, or

open disrespect for, the rules or orders of a court.” Commonwealth v. Burge, 947

S.W.2d 805, 808 (Ky. 1996). Contempt may be civil or criminal. Here, we are

dealing with criminal contempt, which:

            includes those acts done in disrespect of the court or its
            processes or which obstruct the administration of justice
            or tend to bring the court into disrepute. It covers not
            only acts which directly and openly insult or resist the
            powers of the court or the persons of the judges, but to
            consequential, indirect, and constructive contempts
            which obstruct the process, degrade the authority, and
            contaminate the purity of the court.

Mitchell v. Commonwealth, 206 Ky. 634, 268 S.W. 313 (1925). See also A.W. v.

Commonwealth, 163 S.W.3d 4, 10-11 (Ky. 2005).

            Contempt may also be direct or indirect. Another panel of our Court

described the distinction between the two as follows:

            direct contempt occurs while the actor is before the court
            and is “an affront to the dignity of the court” which may
            be punished summarily. Indirect criminal contempt, on
            the other hand, “‘is committed outside the presence of the
            court and requires a hearing and the presentation of

                                         -3-
             evidence’ in order ‘to establish a violation of the court’s
             order. It may be punished only in proceedings that
             comport with due process.’”

Brockman v. Commonwealth, 185 S.W.3d 205, 208 (Ky. App. 2005) (footnotes

omitted). Here, it is clear from the record this case concerns direct contempt as the

basis of the contempt order occurred in the presence of the court.

             There are also varying degrees of contempt: petty, serious, or

somewhere in between. The record herein demonstrates that Stokes’s behavior—

while no doubt is to be taken seriously—was of the “petty” variety. Kentucky’s

highest Court has observed:

             traditionally and under current Supreme Court doctrine a
             court may proceed summarily to sanction petty
             contempts committed directly in the court’s presence.
             [Int’l Union, United Mine Workers of America v.
             Bagwell, 512 U.S. 821, 832, 114 S.Ct. 2552, 2559, 129
             L.Ed.2d 642 (1994).] Such on-the-record contempts are
             “self-proving,” as it were, and thus do not require the
             court to assume a prosecutorial role in identifying or
             establishing them. The court’s sanctioning response is a
             judicial act, and it is an act so naturally to be anticipated
             that the direct contemnor may be presumed to have
             notice of it. Where the conduct giving rise to the
             sanction occurs directly on the record, moreover, that
             record, even without benefit of formal hearing and
             adversarial briefing, will generally provide an adequate
             basis for appellate review of . . . the trial court’s “nearly
             unlimited discretion” in exercising its contempt powers
             to assure the orderliness and decorum of its proceedings.

Cabinet for Health and Family Servs. v. J.M.G., 475 S.W.3d 600, 615 (Ky. 2015).




                                          -4-
             Nevertheless, Stokes contends the trial court made factual findings

regarding her conduct both inside the courtroom and outside the court’s presence,

meaning the trial court found her guilty of direct and indirect contempt without

sufficient due process because a hearing was required. Specifically, she challenges

the order for addressing her conduct outside the courtroom regarding her attempt to

flee via the elevator. Stokes’s intended means of escape after leaving the

courtroom is largely immaterial to the substance of the trial court’s order, which

would be well supported even if the language concerning the means of escape were

omitted. Furthermore, we may affirm for any reason supported by the record.

Peterson v. Foley, 559 S.W.3d 346, 349 (Ky. 2018). The mere fact Stokes evaded

custody by continuing to walk away and exiting the courtroom after hearing the

trial court’s order is sufficient evidence to hold her in direct contempt. The fact

Stokes’s brief custodial evasion extended to the hallway does not transform her

behavior from direct to indirect contempt requiring heightened criminal due

process consideration. Herein, the trial court had already determined Stokes’s

sentence for contempt before she exited the courtroom. As the trial court did not

increase Stokes’s days of incarceration due to whatever occurred outside its

presence, such clearly made no impact on the court’s prior determination.

             Stokes further asserts the trial court relied on statements allegedly

made by her that are not part of the video record on appeal; however, Stokes failed


                                         -5-
to include the record in her appeal. It is well-established that it is an appellant’s

duty to see that the record is complete on appeal. Commonwealth, Dept. of

Highways v. Richardson, 424 S.W.2d 601, 603 (Ky. 1968). “It is also reasonable

to place upon appellant the duty to designate and file a record sufficient to enable

the court to pass on the alleged errors.” Burberry v. Bridges, 427 S.W.2d 583, 585

(Ky. 1968). “[W]e have consistently and repeatedly held that it is an appellant’s

responsibility to ensure that the record contains all of the materials necessary for an

appellate court to rule upon all the issues raised.” Clark v. Commonwealth, 223

S.W.3d 90, 102 (Ky. 2007). When the complete record is not before an appellate

court, we are bound to assume the omitted record supports the decision of the trial

court. Commonwealth v. Thompson, 697 S.W.2d 143, 145 (Ky. 1985). We will

not “engage in gratuitous speculation . . . based upon a silent record.” Id.

Accordingly, here we must assume any omitted portion of the video record

supports the trial court’s contempt order.

               Stokes also takes issue with the trial court’s disagreement with her

assertion that she was remorseful for her conduct based on the trial court’s stating,

“it does not appear that [defense counsel] had the opportunity to speak with her[.]”

This issue is immaterial to the trial court’s decision. The trial court is not bound by

Stokes’s remorse, or lack thereof. We see no clear error or abuse of discretion in

this regard.


                                           -6-
             Stokes’s final argument is that the trial court’s contempt order was an

abuse of its discretion because the punishment was arbitrary, unfair, and

unreasonable. She asserts the punishment was not “reasonably related to the

nature and seriousness of the party’s contemptuous behavior.” Meyers v. Petrie,

233 S.W.3d 212, 216 (Ky. App. 2007) (emphasis in original) (citing U.S. v.

Conole, 365 F.2d 306, 308 (3d Cir. 1966)). However, Stokes offers little, if any,

support for this argument. “It is not our function as an appellate court to research

and construct a party’s legal arguments.” Hadley v. Citizen Deposit Bank, 186

S.W.3d 754, 759 (Ky. App. 2005). We will not search the record to construct

Stokes’s argument, nor will we go on a fishing expedition to find support for this

underdeveloped argument. “Even when briefs have been filed, a reviewing court

will generally confine itself to errors pointed out in the briefs and will not search

the record for errors.” Milby v. Mears, 580 S.W.2d 724, 727 (Ky. App. 1979).

The trial court has much discretion in determining an appropriate contempt

sentence, and we will not disturb that discretion.

                                   CONCLUSION

             Therefore, and for the foregoing reasons, the order of the Jefferson

Circuit Court is AFFIRMED.



             ALL CONCUR.


                                          -7-
BRIEFS FOR APPELLANT:    BRIEF FOR APPELLEE:

Kristin Logan Mischel    Daniel Cameron
Rob Eggert               Attorney General of Kentucky
Louisville, Kentucky
                         Lauren Lewis
                         Assistant Attorney General
                         Frankfort, Kentucky




                        -8-